Name: COMMISSION REGULATION (EEC) No 1117/93 of 6 May 1993 re-establishing the levying of customs duties on products of categories 37 and 39 (order Nos 40.0370 and 40.0390), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 8 . 5. 93 Official Journal of the European Communities No L 114/5 COMMISSION REGULATION (EEC) No 1117/93 of 6 May 1993 re-establishing the levying of customs duties on products of categories 37 and 39 (order Nos 40.0370 and 40.0390), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 37 and 39 (order Nos 40.0370 and 40.0390), originating in Pakistan, the relevant ceilings amount to 386 and 101 tonnes respectively ; Whereas on 29 March 1993 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 11 May 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category ( unit ) CN Code Description 40.0370 37 551611 00 Woven fabrics of artificial staple fibres (tonnes) 5516 12 00 551613 00 551614 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 ( ¢) OJ No L 370, 31 . 12. 1990, p. 39. 0 OJ No L 396, 31 . 12. 1992, p. 1 . No L 114/6 Official Journal of the European Communities 8 . 5. 93 Order No Category ( unit ) CN code Description 40.0390 39 6302 51 10 Table linen, toilet and kitchen linen, other than (tonnes) 6302 51 90 knitted or crocheted, other than of terry towelling 6302 53 90 or similar terry fabrics of cotton ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1993 . For the Commission Christiane SCRIVENER Member of the Commission